DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 16 have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0059], reference numbers 625a and 625b are not in the drawings (Figure 9a).  From P[0063], reference number 625c is not in the drawings (Figure 9a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “552” has been used to designate both the block to "Reset Alert Reset Timer to Default Value" (Figure 5 and P[0120]) and the block to "Decrement Alert Latency Timer" (Figure 5 and P[0121]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0125], reference number 724 is not in the drawings (Figure 10a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 3, reference number 328 is not in the specification.  From Figure 10a, reference number 728 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “624a” has been used to designate both left shoulder point (Figure 9a) and left hip point (Figure 9a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “624b” has been used to designate both right shoulder point (Figure 9a) and right hip point (Figure 9a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “624c” has been used to designate both shoulder midpoint (Figure 9a) and hip midpoint (Figure 9a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Specification
The disclosure is objected to because of the following informalities: 
In P[0003] line 2, "the lack the lack" should be changed to "the lack".  
In P[0057] line 8, “image 660” should be changed to “image 600” to agree with Figure 8a.
In P[0078] line 4, “communication bus 154” should be changed to “communication bus 152” to agree with Figure 1.
In P[0108] line 1, “block 320” should be changed to “block 520” to agree with Figure 6.
In P[0124] line 4, “communication bus 154” should be changed to “communication bus 152” to agree with Figure 1.
In P[0131] line 4, “communication bus 154” should be changed to “communication bus 152” to agree with Figure 1.
In P[0122], there should be included a statement that a “No” in block 556 returns the method to “block 504”.
Appropriate correction is required.
The use of the term BLUETOOTH (P[0052] and P[0097]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al German Patent Application Publication Number DE 19814691 A (translation referenced for citations).
Regarding claims 1 and 9 Tanaka et al disclose the claimed system for detecting and mitigating an unsafe condition in a vehicle, a system for determining the security of 
the claimed image sensor to generate and output image data of one or more seats in a cabin of the vehicle, “the occupant sensor 1 is formed by combining a multi-stage photosensitive IC (chip) 10 composed of four pairs of photosensor assemblies with imaging lenses 21 and 22” (page 8 and Figure 2), the occupant sensor 1 is installed in the vehicle (Figure 1), and detects the vehicle seat (Figure 22a and Figure 23c), “an occupant sensor 1 is arranged in a central location on the roof or in the sky of the motor vehicle 3” (page 7), a distance measuring processor 101 and an occupant recognition processor or occupant discrimination processor 102  are connected to an output connection of the occupant sensor 1 (page 7 and Figure 1), and “In operation, an image of the occupant 2 is generated by the occupant sensor 1 , the z. B. generates four linear (line-shaped) fields of view or measuring ranges R1, R2, R3 and R4, which are related to the occupant 2 or directed at its position, and generates output signals that represent a plurality of sections of the occupant 2 , which in the respective facial fields are arranged. The distance measuring processor 101 processes the output signals generated by the occupant sensor 1 to provide patterns which represent the distance distributions and which are then compared with model patterns which have already been stored in advance in the occupant identification processor or occupant discrimination processor 102 . The occupant discrimination processor 102 thus not only detects the presence of an occupant, but also their position or posture.” (page 7); and

the claimed receive the image data from the image sensor, “distance measuring processor 101 processes the output signals generated by the occupant sensor 1” (page 7), and “The sensor (1) produces an image, which represents the different positions of the occupants in the linear fields of vision (R1-R4), which are monitored by the at least one pair of linear photo sensor systems (11, 12). A distance measuring processor (101), which from the image produced by the sensor (1), determines a distance distribution and an occupant judgment processor (102), which from the determined distance distribution, draws out an extracted pattern.” (abstract);
the claimed process the image data to determine a location of at least on passenger in the cabin, “The occupant discrimination processor 102 thus not only 
the claimed detect that the passenger is located outside of the seat based on the determined location of the passenger in the cabin, “FIG. 23 (c) is a perspective view showing a vehicle seat and a child standing in front of the seat in the vehicle, that is, in the passenger compartment, and FIG. 23 (c) 'is a side view corresponding to Fig. 23 (c).” (Figure 23c and page 2), and “The pattern of the distance distribution in the visual fields R1, R2 and R3 in a case in which a child stands in front of the vehicle seat shows a convex course, whereas the pattern of the distance distribution in the visual field R4 has a concave course in this case. In this context, "convex shape" means that the distance distribution pattern protrudes forward from its opposite end portions, whereas the term "concave shape" or "concave shape" means that the spacing pattern starts out protrudes downward or rearward from its opposite end portions or bulges downward. The determination device 1051 in the determination section 105 checks the courses of the distance distribution patterns in the respective visual fields, and the comparator 1052 compares these patterns with model patterns which are stored in the memory 1053. It is consequently possible to narrow the range or the number of model patterns for the distance distributions in the pattern matching check.” (page 14), the determination of a passenger standing in front of 
the claimed operate a component of the vehicle in a predefined manner in response to detecting that the passenger is located outside of the seat, “The central processing unit 201 then, when the airbag is to be inflated, issues a command to an inflator 203 , whereupon the inflator 203 begins to inflate an airbag housed in a storage section located near the vehicle seat. is provided.” (page 8), “a processor that determines the position of the occupant or a shape of the object in that Distance distribution patterns with a variety of model patterns for distance distributions are compared, so that this inflates the airbag or determines whether the Airbag is inflated or not, depending on the posture of the occupant or the shape of the object is controllable” (page 6), the determination to not inflate or not activate the airbag equates to the claimed operate a component in a predefined manner, the prevention equates to the predefined manner, the passenger standing in front of the seat (Figure 23c) equates to the claimed detecting that the passenger of outside of the seat in the cabin.
Regarding claims 2 and 10 Tanaka et al disclose the claimed system of claim 1 and the claimed method of claim 9, wherein:
the claimed in the processing of the image data to estimate a pose of the passenger to determine a respective passenger location point, “The device for determining the posture of an occupant in accordance with the present invention is in this case formed by the occupant sensor 1, a distance measuring processor 101 and an occupant recognition processor or occupant discrimination processor 102, which are 
the claimed detection that the passenger is located outside of the seat is based on the respective passenger location point, “Fig. 28 shows the judgment results obtained according to the four judgment algorithms described above in relation to the respective attitudes of the occupant or the shapes of an object. The FIGS. 29 to 34 show the results in the ASSESSING adjusting differences that are due to changes in the position of the seat, in greater detail. As an example, the result of the narrowing due to the increase / decrease pattern is "9" (the meaning of this number is explained in the text below) in the case of "adult (with leaning forward position) / sitting position: 0", the increase / Decrease pattern also indicates the value "9" in the case "child seat (backward-facing position) / seat position: 0" shown in FIG. 33, and in the case .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al German Patent Application Publication Number DE 19814691 A (translation referenced for citations) in view of Zhang et al Patent Application Publication Number 2019/0171871 A1.
Regarding claims 3 and 11 Tanaka et al do not teach the claimed estimate hip location of each passenger and determine the respective passenger location point as a midpoint between the estimated hip locations.  Zhang et al teach the claimed estimate hip location of each passenger, “each transformed coordinate (x′, y′) in r(S), which continues to indicate a joint location, may be defined relative to, e.g., the points corresponding to the body's head, shoulders, and/or hips” P[0081], and “a machine-learning model may be trained to process an image and output keypoint detections that estimate the locations of predetermined joints of interest (e.g., ankles, hip joints, knees, structural joints, etc.)” P[0112]; and the claimed determine the respective passenger location point as a midpoint between the estimated hip locations, “each transformed coordinate (x′, y′) in r(S), which continues to indicate a joint location, may be defined relative to, e.g., the points corresponding to the body's head, shoulders, and/or hips (e.g., the origin (0, 0) may be defined to be the head, the midpoint between the 
The determination of the hip and midpoint hip locations of Zhang et al would be integrated into the system of Tanaka et al by provided a more detailed posture and position of the passenger in the seat or out of the seat.  The hip locations would provide a greater amount of data to a database to classify the different positions, and therefore make a better determination as to the passenger position in the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and process for determining the security of the occupant of Tanaka et al with the hip and hip midpoint location determination of a person of Zhang et al in order to improve the accuracy of keypoint detections used for estimating the body pose of a person depicted in an image (Zhang et al P[0112]).
Regarding claims 4 and 12 Tanaka et al do not teach the claimed estimate shoulder location of each passenger and determine the respective passenger location point as a midpoint between the estimated shoulder locations.  Zhang et al teach the claimed estimate shoulder location of each passenger, “each transformed coordinate (x′, y′) in r(S), which continues to indicate a joint location, may be defined relative to, e.g., the points corresponding to the body's head, shoulders, and/or hips” P[0081], and “a machine-learning model may be trained to process an image and output keypoint detections that estimate the locations of predetermined joints of interest (e.g., ankles, hip joints, knees, structural joints, etc.)” P[0112]; and the claimed determine the respective passenger location point as a midpoint between the estimated shoulder locations, “each transformed coordinate (x′, y′) in r(S), which continues to indicate a joint 
The determination of the shoulder and midpoint shoulder locations of Zhang et al would be integrated into the system of Tanaka et al by provided a more detailed posture and position of the passenger in the seat or out of the seat.  The shoulder locations would provide a greater amount of data to a database to classify the different positions, and therefore make a better determination as to the passenger position in the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and process for determining the security of the occupant of Tanaka et al with the shoulder and shoulder midpoint location determination of a person of Zhang et al in order to improve the accuracy of keypoint detections used for estimating the body pose of a person depicted in an image (Zhang et al P[0112]). 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al German Patent Application Publication Number DE 19814691 A (translation referenced for citations) in view of Porta Patent Application Publication Number 2021/0008958 A1.
Regarding claims 5 and 13 Tanaka et al do not explicitly teach the claimed detect the passenger is located outside of the seat in response to the respective passenger points being outside a first seat boundary for a predetermined time period.  But do teach that a person is not seated in the seat and is standing in front of the seat (Figure 23c 
The determination of a driver 202 (or other passenger) being within or outside of the reference frame of Porta would be integrated into the system of Tanaka et al by providing a more detailed posture and position of the passenger including being out of .
Claims 6 thru 8 and 14 thru 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al German Patent Application Publication Number DE 19814691 A (translation referenced for citations) in view of Glazman et al Patent Application Publication Number 2021/00179117 A1.
Regarding claims 6 and 14 Tanaka et al do not teach the claimed component includes a drive system, and the claimed operating of the component comprises operating the drive system of the vehicle to slow or stop the vehicle.  The stopping or slowing of the vehicle would be integrated into Tanaka et al by performing a stop of the vehicle if a person is in a certain position.  Instead of just preventing the inflation of the airbag, the system could implement a stop of the vehicle to get the passenger into the proper position for safe driving.  
Glazman et al teach the claimed component includes a drive system, “Computing sub-systems 112A are installed within vehicle 104, for example, multiple electronic control units (ECU) that execute various functions within the vehicle, and/or transmission control unit (TCU) that controls the transmission of the vehicle.” P[0132], and the claimed operating of the component comprises operating the drive system of the vehicle to slow or stop the vehicle, “Safety measures may be activated to mitigate 
Regarding claims 7 and 15 Tanaka et al do not teach the claimed component is a speaker to project audio into the cabin of the vehicle in the predefined manner, and the claimed operating the speaker to generate an audible alert.  The system of Tanaka et al controls the airbag inflation when a passenger is not properly seated (standing).  An audible alert could be combined into this system by warning the driver that a passenger is not seated properly, such as standing and that the airbag cannot be deployed safely.  
Glazman et al teach the claimed component is a speaker to project audio into the cabin of the vehicle in the predefined manner, “An audio and/or video message (e.g., displayed on a display associated with the vehicle and/or played over speakers) stating 
	the claimed operating the speaker to generate an audible alert, “the instructions transmitted by computing device 108 include playing an audio message over speakers and/or presenting an image on a display and/or presenting a video on a display and/or activating a light of an icon, indicating that malicious behavior is detected and issuing a warning to stop the malicious behavior. For example, that a passenger is sitting in a dangerous position.” P[0256].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and process for determining the security of the occupant of Tanaka et al with the audio message and video display warning that a passenger is in a dangerous position of Glazman et al in order to reduce the possibility of accident or injury and improve safety (Glazman et al P[0265]).
Regarding claims 8 and 16 Tanaka et al do not teach the claimed component is one of a display or light in the cabin of the vehicle operated in the predefined manner, and the claimed operating the display or light to generate a visual alert.  The system of Tanaka et al controls the airbag inflation when a passenger is not properly seated (standing).  A visual alert could be combined into this system by warning the driver that a passenger is not seated properly, such as standing and that the airbag cannot be deployed safely.  
Glazman et al teach the claimed component is one of a display or light in the cabin of the vehicle operated in the predefined manner, “An audio and/or video message (e.g., displayed on a display associated with the vehicle and/or played over speakers) stating that the user is prohibited from driving the car and/or driving in the car.” P[0182], and “An ECU associated with the seat belt may be queried to determine whether the seat belt is activated or not. When no seat belt is attached to one or more passengers and/or the driver, a reminder message may be created, for example, a light is activated, and/or an audio message is played over speakers and/or a video and/or image is displayed.” P[0188]; and 
	the claimed operating the display or light to generate a visual alert, “the instructions transmitted by computing device 108 include playing an audio message over speakers and/or presenting an image on a display and/or presenting a video on a display and/or activating a light of an icon, indicating that malicious behavior is detected and issuing a warning to stop the malicious behavior. For example, that a passenger is sitting in a dangerous position.” P[0256].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and process for determining the security of the occupant of Tanaka et al with the audio message and video display warning that a passenger is in a dangerous position of Glazman et al in order to reduce the possibility of accident or injury and improve safety (Glazman et al P[0265]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662